COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00067-CV 
 



In the Interest of O.L.R.W., A
  Child


 


 
 




 
 




 


 


 



 
------------
 
FROM THE
231st District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
On June
14, 2010, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a). 
See Tex. R. App. P. 38.6(a). 
We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.
 
 
Because
appellant's
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT,
J.  
 
DELIVERED: 
July 15, 2010  




 




[1]See Tex. R. App. P. 47.4.